Citation Nr: 1205515	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  08-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder claimed as major depression and a generalized anxiety disorder, as secondary to service-connected prostate cancer.

2.  Entitlement to an initial rating in excess of 10 percent for fracture of the distal second and fourth metacarpal of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), that denied entitlement to service connection for major depression and a generalized anxiety disorder.  

The Veteran has claimed entitlement to a total disability rating based upon individual unemployability (TDIU).  THIS MATTER IS REFERRED TO THE RO FOR APPROPRIATE ACTION.

The issue of entitlement to an initial rating in excess of 10 percent for fracture of the distal second and fourth metacarpal of the left hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A major depressive disorder (MDD) and generalized anxiety disorder was caused or aggravated by service-connected prostate cancer.


CONCLUSION OF LAW

The criteria for service connection for a major depressive disorder and generalized anxiety disorder as secondary to service-connected prostate cancer have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.310(a) (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims ("the Court") has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2011)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

The Veteran contends that he has MDD which is secondary to his service-connected prostate cancer.  In support of his claim, he submitted periodical evidence which discussed the side effects of prostate cancer treatment which include emotional affects.

There is also medical evidence of record relative to this matter.  The Veteran has been diagnosed as having a major depressive disorder and generalized anxiety disorder.  This disability has been associated by several examiners with the Veteran's prostate cancer.  For example, VA outpatient records, including a November 9, 2006 record, diagnosed the Veteran as having MDD as an Axis I diagnosis with notations made in Axis IV of associated stressors, including chronic illness.  Multi-axial assessments for neuropsychiatric disorders have been construed by the Court to provide competent medical evidence of an etiological link between the diagnosed condition and active service.  See Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).

In February 2007, the Veteran's treating VA physician, Dr. A., provided an opinion stating that the Veteran's major depression was made worse by his prostate cancer.

In addition, the Veteran was afforded a VA psychiatric examination in August 2007.  The examiner concluded that he Veteran had MDD, recurrent without psychotic features, listed prostate cancer as an Axis IV diagnosis, and provided an opinion that the MDD was most likely caused by or a result of the prostate cancer.  In a November 2007 addendum, the examiner further stated that the prostate cancer had aggravated the MDD.  The examiner stated that he believed that this was the case and was willing to provide further information, if needed.  In May 2008, another VA examination was conducted by the same examiner which stated the same conclusion.  Subsequent July 2009 VA outpatient records reflected notations that the Veteran's depression was affected by his health concerns, which included prostate cancer.  

In sum, the medical evidence of record, which is generally supported by the lay and treatise evidence, establishes that the Veteran's diagnosed psychiatric disorder is etiologically related to his prostate cancer.  It has been indicated that this association is either by direct causation via the outpatient records and the initial VA examination assessment, or by aggravation, via the amended VA examination and most recent VA examination.

Accordingly, service connection is warranted for the Veteran's psychiatric disorder, diagnosed as major depressive disorder and generalized anxiety disorder, as secondary to prostate cancer.


ORDER

Service connection for a major depressive disorder and generalized anxiety disorder as secondary to service-connected prostate cancer is granted.




REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The August 2006 rating decision granted service connection for fracture of the distal second and fourth metacarpal of the left hand and assigned a noncompensable rating from January 27, 2006.  The Veteran submitted a notice of disagreement with the assignment of a noncompensable rating in March 2007.  In a January 2008 rating decision, a higher rating of 10 percent was granted for fracture of the distal second and fourth metacarpal of the left hand, effective January 27, 2006, the date of service connection.  The Veteran has not been provided with a statement of the case.  See Informal Hearing Presentation, dated May 25, 2011. As such, a statement of the case must be issued.  The failure to issue a statement of the case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case as to the issue of entitlement to an initial rating in excess of 10 percent for fracture of the distal second and fourth metacarpal of the left hand.  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal on this issue, then the claim should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


